DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites numerous limitations of the relative terms “high” and “cold”, which render the claim indefinite as the specification does not make determinate which pressure and/or temperatures are included by the terms. The examiner has taken the recitation of “high” and “cold” as used by the Applicant for naming purposes only and does not read any particular pressures and/or temperature as required by the claim. Applicant may admit the terms are used for naming purposes to overcome this rejection, otherwise appropriate correction is required.
Claim 1, further, recites, “the feed fluid” in step o.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the claim limitation is directed to the fluid provided within the method to be cooled with the mixed refrigerant stream, as recited in the preamble.
All dependent claims employing the same relative terminology – i.e., claims 2-4—are indefinite for the same reasoning as that presented above, and further are rejected for their dependency on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HE (CN 202361751 U – published 1 August, 2012; see provided English machine translation), in view of ELION (US 6,725,688 B2 – published 27 April, 2004).
As to claim 1, HE discloses a method for cooling a fluid (par. 77) with a mixed refrigerant (par. 82-83) including the steps of(par. 82-84):
a.	separating (see annotated figure 4a) a high pressure mixed refrigerant stream(discharged from first compression stage of 1 and/or from intercooler 21) to form a high pressure vapor stream (discharged at top of 32, which originates from the top of 31) and a high pressure liquid stream (discharged at bottom of 31);
b.	cooling(see annotated figure 4b) the high pressure vapor in a heat exchanger (7), to forma mixed phase cold separator feed stream(stream exiting the heat exchanger section, fed provided the high pressure vapor stream, towards cold separator, 5);
c.	separating(see annotated figure 4c) the mixed phase cold separator feed stream with a cold vapor separator(5), to form a cold separator vapor stream(discharged at top of 5) and a cold separator liquid stream (discharged at bottom of 5);
d.	condensing (see annotated figure 4d) the cold separator vapor stream(cold separator vapor stream is condensed along heat exchanger section) and flashing (flashing occurs within expansion valve, 43) to form a cold temperature refrigerant stream (discharged from downstream end of expansion valve, 43);
e.	cooling (see annotated figure 4e) the cold separator liquid stream to form a subcooled cold separator liquid stream (cold separator liquid stream is cooled along heat exchanger section);
f.	flashing (see annotated figure 4f; flashing occurs within expansion valve, 42) the subcooled cold separator liquid stream using a cold separator liquid expansion device (42) to form a first mixed phase stream(discharged at downstream side of expansion valve, 42);
g.	cooling (see annotated figure 4g) the high pressure liquid stream in the heat exchanger, to form a subcooled high pressure liquid stream (discharged from the heat exchanger, 7, toward expansion valve, 41);
h.	flashing (see annotated figure 4h; flashing occurs within expansion valve, 41) the subcooled high pressure liquid stream using a high pressure liquid expansion device(41) to form a second mixed phase stream(discharged at downstream side of expansion valve, 41);
i.	combining (see annotated figure 4i) the first and second mixed phase streams to form a middle temperature refrigerant stream(see annotated figure 4i for combination point);
m.	combining (see annotated figure 4m) the middle temperature refrigerant stream and the cold temperature refrigerant stream(see annotated figure 4m for combination point);
n.	warming (see annotated figure 4n) the combined middle temperature refrigerant stream and cold temperature refrigerant stream in the heat exchanger (combined stream is warmed within the designated heat exchanger section; par. 83);and
o.	thermally contacting (see annotated figure 4o) the feed fluid and the heat exchanger, to form a cooled feed fluid product stream (stream provided to LNG storage tank 8; par. 71-77)




    PNG
    media_image1.png
    855
    1178
    media_image1.png
    Greyscale

Annotated Figure 4a

    PNG
    media_image2.png
    880
    1221
    media_image2.png
    Greyscale

Annotated Figure 4b

    PNG
    media_image3.png
    855
    1343
    media_image3.png
    Greyscale

Annotated Figure 4c

    PNG
    media_image4.png
    855
    1325
    media_image4.png
    Greyscale

Annotated Figure 4d

    PNG
    media_image5.png
    855
    1236
    media_image5.png
    Greyscale

Annotated Figure 4e

    PNG
    media_image6.png
    855
    1178
    media_image6.png
    Greyscale

Annotated Figure 4f

    PNG
    media_image7.png
    866
    1178
    media_image7.png
    Greyscale

Annotated Figure 4g

    PNG
    media_image8.png
    855
    1178
    media_image8.png
    Greyscale

Annotated Figure 4h

    PNG
    media_image9.png
    855
    1240
    media_image9.png
    Greyscale

Annotated Figure 4i

    PNG
    media_image10.png
    855
    1360
    media_image10.png
    Greyscale

Annotated Figure 4m


    PNG
    media_image11.png
    855
    1360
    media_image11.png
    Greyscale

Annotated Figure 4n

    PNG
    media_image12.png
    863
    1326
    media_image12.png
    Greyscale

Annotated Figure 4o

However, HE does not explicitly disclose measuring a temperature of a fluid stream exiting the cold vapor separator, comparing the temperature measured with a set point temperature and controlling a flow rate through the cold vapor separator liquid expansion device or the high pressure liquid expansion device based on the comparison of temperatures.
ELION is within the field of endeavor provided a system for cooling fluid with a mixed refrigerant (system shown in figure 1; abstract, lines 1-19). ELION teaches a control method of the mixed refrigeration system, which includes a control scheme which includes a temperature sensor and flow rate sensor suitably measuring upstream flow control valves (col.9, lines 5-8), and that a fluid controller (such as 63, but there are various fluid controllers, such as 52, 56, 61, 62, and 66) receive information from the temperature sensor (temperature signals of temperature measurement, such as 50, which is supplied to the controller, as evidenced by col.5, lines 11-15) and a predetermined first set point temperature (operator manipulated set points, such as 90) and control a flow rate through a flow valve (such as a flow valve 33) based on the measured first temperature and the predetermined first set point temperature (col5, lines 15-24). The purposes being that the flow rate of the fluid passing through the line containing the valve is controlled to maintain the temperature of the fluid at the desired operator set point (col.5, lines 25-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention as effectively filed, to provide HE with a first temperature sensor measures a temperature of a fluid stream exiting the cold vapor separator, as ELION teaches that the temperature sensor and flow rate sensors are positioned upstream control valve so as to provide such temperature measurement being along a pathway from an exit of the cold separator to a point just prior to the cold separator liquid expansion device, and to provide the first fluid controller in communication with the temperature sensor and configured to receive a predetermined first set point, such as that taught by ELION to be an operator manipulated set point, so as to control the downstream positioned cold separator liquid expansion valve. In particular, providing such control enables not only control over the at least expansion valve, such as the cold separator liquid expansion valve, but also maintaining the fluid within the line that passes through the expansion valve to be at the operator manipulated set point.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/17/2022